Per Curiam:

The- court below found, after hearing all the evidence, which was conflicting, that the makers of the note and mortgage sued on had been absent from the state for a sufficient length of time after the note matured to prevent the statute of limitations from running. This finding is binding on this court. The claim that the note matured immediately upon its delivery, by reason of the provision in the mortgage that it should become due at once if the mortgagors failed to keep the buildings on the property insured, is without merit. The condition is that the mortgagors shall keep the buildings on the premises insured “in the sum of ,. . . dollars.” No amount being specified, we construe the language to mean that there was no agreement to insure in any amount.
The judgment of the court below will be affirmed.